UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2150



SHI HUI ZHENG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-814-631)


Submitted:   July 28, 2006                 Decided:   August 16, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shi Hui Zheng, Petitioner Pro Se. James Arthur Hunolt, M. Jocelyn
Lopez Wright, Assistant Director, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shi Hui Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his motion to reopen removal proceedings.             This court’s

review   of   the   denial   of   a    motion   to   reopen    is   extremely

deferential, and the decision will not be reversed absent abuse of

discretion.     Barry v. Gonzales, 445 F.3d 741, 744-45 (4th Cir.

2006).   Motions to reopen are disfavored.       INS v. Doherty, 502 U.S.

314, 323 (1992).    We find no abuse of discretion in the immigration

judge’s conclusion that Zheng failed to establish exceptional

circumstances       warranting    reopening.           See      8    U.S.C.A.

§ 1229a(b)(5)(C)(I), (e)(1) (West 2005 & Supp. 2006). Accordingly,

we deny Zheng’s motion for stay as moot and deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                      - 2 -